WALLACH, Judge,
dissenting.
I do not believe that the forced medication of Mr. Kulas can reasonably be seen as falling within the scope of Judge Hantman’s orders. Accordingly, Dr. Hoffert’s actions are not entitled to either qualified or quasi-judicial immunity.
In Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982), the Supreme Court enunciated principles for de-eiding when the acts of a government official are entitled to qualified immunity:
... government officials performing discretionary functions generally are shielded from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.
The Court stated that the limits of qualified immunity should be defined in objective terms, with the reasonableness of an official’s conduct measured by reference to clearly established law. Id. at 818-19, 102 S.Ct. 2727. If the law at the time an action occurred was not clearly established, “an official could not reasonably be expected to anticipate subsequent legal developments, nor could he fairly be said to ‘know’ that the law forbade conduct not previously identified as unlawful.” Id. at 818, 102 S.Ct. 2727. However,'“[i]f the law was clearly established, the' immunity defense ordinarily should fail, since a reasonably competent public official should know the law governing his conduct.” Id. at 818-19,102 S.Ct. 2727.
At the time of Dr. Hoffert’s alleged actions, the right of inmates in i-egard to forced medication had been clearly established in Washington v. Harper, 494 U.S. 210, 110 S.Ct. 1028, 108 L.Ed.2d 178 (1990), and Riggins v. Nevada, 504 U.S. 127, 112 S.Ct. 1810, 118 L.Ed.2d 479 (1992). Those cases made clear that “forcing antipsychotic drugs on a convicted prisoner is impermissible absent a finding of overriding justification and a determination of medical appropriateness.” Riggins, 504 U.S. at 135, 112 S.Ct. 1810 (emphasis added). No such finding was made here, either by Judge Hantman or Dr. Hoffert. As Judge Noonan correctly observes, “[t]here is not a word in Judge Hant-man’s oral order spoken in court referring to antipsychotic drags, nor is there any such reference in his minute order.” Given this fact, the absence of any reference to medication whatsoever, and the clear standards set out in Harper and Riggins, I do not believe Dr. Hofferts could have reasonably *459relied upon Judge Hantman’s orders to justify his action.
Because the state of the law was clearly established at the time of Dr. Hoffert’s alleged actions, the principal question before this Court for qualified immunity purposes is whether Dr. Hoffert’s alleged act of ordering Kulas forcibly medicated can be considered “reasonable.” I believe it cannot. Dr. Hof-fert was required to either respect Kulas’ right to refuse unwanted medication, or seek a proper determination that forcibly injecting Kulas with antipsychotic drugs was both justified and medically appropriate.
Dr. Hoffert, however, sought neither a court order determining that forced medication was necessary, nor a neutral administrative forum to make such a decision. See, e.g., Harper, 494 U.S. at 228-36, 110 S.Ct. 1028 (finding that a three member committee of independent medical professionals, after providing an inmate with notice, the right to be present at an adversary proceeding, and the right to cross-examine witnesses, could properly order an inmate involuntarily medicated with antipsychotic drugs).1 In fact, Dr. Hoffert did not even confer with Dr. Potts before making his decision. Instead, he simply marked Kulas’ chart “may not refuse medication” and left. Certainly, this action did not provide Kulas with the basic procedural protections envisioned by Harper and Riggins — standards of which, as a prison doctor, Dr. Hoffert should have been reasonably aware. See, e.g., Doby v. Hickerson, 120 F.3d 111 (8th Cir.1997) (affirming that a psychiatrist’s decision to involuntarily medicate an inmate with antipsychotic medications, without providing him the minimal procedural protections set out in Harper, precluded the psychiatrist from receiving qualified immunity).
Had Judge Hantman’s court orders indicated Kulas was to be treated with antipsy-chotic drugs, or even that Kulas could be treated with such drugs if necessary, Dr. Hoffert could claim quasi-judicial and qualified immunity by arguing that, although the idea of forcibly medicating Kulas had in fact never been properly considered by Judge Hantman, Dr. Hoffert reasonably believed otherwise. Dr. Hoffert’s actions would then fall within the scope of what he believed to be a valid court order.
The problem with this argument, which appears to carry great weight with my colleagues, is its underlying premise concerning Judge Hantman’s court orders. Nothing in Judge Hantman’s orders indicate that he, as a neutral factfinder, had determined that the use of antipsychotic drugs was medically appropriate and that the circumstances justified their application. Rather, his minute entry order simply provided:'
THE COURT FINDS pursuant to Rule 11.5(b)(3) that defendant is not competent to stand trial but that there is a reasonable probability that he may become competent.
IT IS ORDERED the defendant be committed to the Maricopa County Department of Health Services, Mental Health Unit, Madison Street Jail, for a period of up to 45 days to be evaluated at that facility....
‡ ‡ Í
Counsel are directed to contact Dr. Potts or other treating physician prior to that Status Conference to obtain information of defendant’s competency.
As a prison doctor, Dr. Hoffert should reasonably have been aware that forcing antipsychotic drugs on an inmate is impermissible, absent a finding of overriding justification and a determination of medical appropriateness. Similarly, he should reasonably have been aware that Judge Hant-man’s orders — silent as they were on the *460issues of forced medication and antipsychotic drugs — did not in any way indicate that Judge Hantman had made such a finding and determination (which, in fact, he had not). Judge Hantman’s orders spoke to Kulas’ commitment to the Maricopa County Department of Health Services and his evaluation in that facility; they did not speak to his treatment by antipsychotic drugs. Neither Judge Hantman’s after the fact statement that he intended for his order to cover forced medication, nor his reference to an “attending physician,” detract from this simple fact. If Dr. Hoffert had had any questions in this regard, he could simply have inquired whether Judge Hant-man’s orders covered forced medication. However, Dr. Hoffert did not take even this reasonable step before ordering anti-psychotic drugs administered to Kulas. Against this background, I cannot see how Dr. Hoffert’s alleged action can reasonably be seen as falling within the scope of Judge Hantman’s orders. Thus, I must dissent from the result reached by my colleagues.
As a final point, I also wish to express my respectful disagreement with Judge Trott concerning the deference that this Court should give Judge Hantman’s testimony. In his concurrence, Judge Trott notes:
[u]nless we are willing to find the state court judge not credible — which on this record we cannot do — -his testimony [that he intended his order to cover forced medication, if necessary], as cloaked in the protection of the Tenth Amendment, must carry the day.
The question before this Court, however, is only whether Dr. Hoffert is entitled to quasi-judicial or limited immunity because his act either fell within the scope of a state court order and/or his action was a reasonable interpretation of that order. Had this question previously been resolved by a state court, we, of course, would be required to give the state court’s decision full faith and credit. This would be true even if we disagreed with the Court’s findings. Similarly, if the issue in this case were whether Kulas should have been committed for evaluation, this Court would be required to give Judge Hantman’s orders preclusive effect.
This Court does not, however, have to defer to Judge Hantman’s view of what his order encompassed. Judge Hantman’s testimony only addressed the issue of what he, at the time of the trial in a case in which he had been involved as a defendant, believed his order encompassed. His testimony does not resolve the underlying issue of whether Dr. Hoffert’s interpretation of the court’s order was reasonable, in light of the standards set out in Harper and Riggins, and it does not and can not effect objective interpretation of the order’s language. To hold the contrary is unwise in the extreme. It subjects every order of every court to subjective interpretation based on testimony by a subpoenaed judge.

. In contrast to the administrative procedures at issue in Harper, the Maricopa County Sheriffs Office Policy and Procedures for Involuntary Psychotropic Medications (“Policy and Procedures”) only allowed for involuntary medication if an inmate "pose[d] a clear and immediate threat to himself or others....” Plaintiff’s Informal Opening Brief, Excerpts of Record, Exhibit 18, ¶ 3. As Judge Noonan correctly observes, however: "[t]here is no evidence that Kulas posed such an imminent and serious danger to himself or others that the minimal procedural requirements of Harper — notice and the right to be present at and participate in a hearing — could not be met.” Accordingly, Dr. Hoffert cannot reasonably rely on the Policy and Procedures as a basis for not providing Kulas with the basic procedural protections of Hamper and Riggins.